ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-204, concluding that BRYAN C. SCHROLL of VOORHEES, who was admitted to the bar of this State in 1992, should be censured for violating RPC 1.1(a) (gross neglect); RPC 1.3(lack of diligence); RPC 1.4(b)(failure to communicate with client); RPC 4.1(a)(l)(false statement of fact to third person); RPC 8.4(c)(dishonesty, fraud, deceit or misrepresentation); and RPC 8.1(a)(misrepresentations to ethics authorities);
And BRYAN C. SCHROLL having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that BRYAN C. SCHROLL is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.